Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        December 19, 2017
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                             No. 49593-7-II

                                Respondent,

         v.

    MICHAEL WALTER WOOD,                                      UNPUBLISHED OPINION

                                Appellant.

        WORSWICK, J. — Following a bench trial, the trial court entered verdicts finding Michael

Walter Wood guilty of four counts of unlawful possession of a controlled substance with intent

to deliver and one count of first degree unlawful possession of a firearm. Wood appeals from his

convictions, asserting that the trial court erred by denying his CrR 3.6 motion to suppress

evidence seized from his home.1 Specifically, Wood contends that the affidavit in support of the

search warrant failed to present facts sufficient to establish probable cause that evidence of

criminal activity would be found in his home. We affirm.

                                              FACTS

        Pierce County Sheriff’s Deputy Kory Shaffer submitted an affidavit for a search warrant

that sought to search Wood’s person, vehicles, and residence, which provided in relevant part:

        In the winter of 2015 a reliable confidential informant, C/I, agreed to work with the
        Pierce County Sheriff’s Department.
        ....




1
 Wood raises this same claim in his Statement of Additional Grounds for Review (SAG). RAP
10.10.
No. 49593-7-II



      During the initial debriefing of the C/I, the C/I provided information about a source
      of narcotics. The source was a white male by the name of “Mike” who sold
      narcotics throughout the Pierce County area. The C/I also provided information
      that “Mike” drives a red Kia SUV.

      Through the initial stages of the investigation I was able to identify “Mike” as
      Michael W. Wood 09-03-59. The C/I confirmed “Mike’s” identity through a
      photograph.

      Within the past seventy two hours the C/I, while under constant surveillance of the
      Pierce County Sheriff’s Department Special Investigations Unit, has made a
      controlled buy of methamphetamine from Michael W. Wood. . . . The C/I told me
      Michael agreed to meet in a public parking lot.
      ....

      Detective Rayner, who is familiar with the investigation, observed a red Kia Rondo
      . . . pull into the parking lot and park near the C/I. He told me he observed Michael
      get out and contact the C/I. Within a few minutes Michael got back in his Kia and
      left the parking lot.

      Surveillance units followed the Kia as it left the parking lot.
      ....

      After leaving the C/I I was informed by surveillance units [that] they were still
      following the Kia. I assisted with the surveillance.

      While following Michael I observed him meet several individuals in public parking
      lots. I observed him pull into these parking lots and park. After parking an
      individual would get into the passenger seat of the Kia and within a few minutes
      the individual would get out and then Michal would leave the parking lot. Through
      my training and experience working narcotic investigations this is a common type
      of meet for individuals selling narcotics.

      After surveilling Michael meet several individuals in public parking lots,
      surveillance units followed him to a residence located at [an address in] Lakewood.

      Detective Darby, who is familiar with the case, observed Michael park his Kia in
      the driveway and walk in through the front door of the mobile home.

      Over the course of this investigation I have observed the Kia Rondo . . . parked in
      the driveway at [the Lakewood address] and a Toyota Tercel . . . also parked in the




                                                2
No. 49593-7-II



       driveway. I have seen these vehicles parked in the driveway on numerous
       occasions in the early morning, afternoon and late evening times.

       I have done numerous hours of surveillance on the residence and also have observed
       Michael leave the residence driving the Toyota Tercel. I followed him driving the
       Toyota to the Fred Meyers parking lot located at 72nd St and Pacific Ave. Michael
       pulled into the parking lot and parked. I observed an individual get into the
       passenger seat of the vehicle. While watching the vehicle I was able to see Michael
       holding U.S. currency in his hand. Within a few minutes the individual got out and
       Michael left the parking lot. Again through my training and experience
       investigating narcotics this is a common type of meet for individuals selling
       narcotics.

       I ran a criminal history check on Michael W. Wood 09-03-59 and it revealed he
       had twenty nine convictions to include thirteen felony convictions. Three of the
       felony convictions are for unlawful possession of a controlled substance and two of
       the felony convictions are for the unlawful possession of a firearm.

       I also contacted the Department of Licensing and they revealed and confirmed
       Michael W. Wood 09-03-59 provided the [Lakewood address].

Clerk’s Papers at 24-25. On December 11, 2015, the Pierce County Superior Court found

probable cause to issue a search warrant based on Shaffer’s affidavit. The search warrant

authorized law enforcement officers to search Wood’s person, vehicles, and residence.

       On December 21, 2015, officers went to Wood’s residence and executed the search

warrant. Inside Wood’s bedroom officers found a handgun, ammunition, 295.5 grams of

methamphetamine, 98.3 grams of heroin, 7.4 grams of cocaine, scales, packaging materials, crib

notes, and $2,095 in cash. Additionally, officers found a bottle containing 61 pills of suspected

hydrocodone in the glove box of Wood’s Kia Rondo.

       On August 15, 2016, the State charged Wood by amended information with four counts

of unlawful possession of a controlled substance with intent to deliver and one count of first

degree unlawful possession of a firearm. The State further alleged that Wood committed each of



                                                 3
No. 49593-7-II



the unlawful possession of a controlled substance with intent to deliver charges within 1,000 feet

of a school bus route stop and while armed with a firearm.

       Before trial, Wood moved to suppress evidence seized from his home, contending that

Shaffer’s affidavit failed to establish probable cause that evidence of suspected criminal activity

would be found in his home. Following a CrR 3.6 hearing, the trial court denied Wood’s motion

to suppress evidence.

       The matter proceeded to a bench trial, after which the trial court found Wood guilty of all

the charges against him. The trial court also found that Wood was armed with a firearm when he

committed three of his four counts of unlawful possession of a controlled substance with intent

to deliver and that he committed those three offenses within 1,000 feet of a school bus route stop.

Wood appeals from his convictions.

                                           ANALYSIS

                                     I. SUPPRESSION MOTION

       Wood contends that the trial court erred when it denied his CrR 3.6 motion to suppress

evidence seized from his home because Shaffer’s affidavit failed to establish a nexus between

evidence of his suspected criminal activity and his home. We disagree.

       We review de novo a trial court’s legal conclusion of whether an affidavit supported

probable cause to issue a search warrant. State v. Neth, 165 Wash. 2d 177, 182, 196 P.3d 658

(2008). But our de novo review gives great deference to the issuing judge’s assessment of

probable cause and resolves any doubts in favor of the search warrant’s validity. State v.

Chenoweth, 160 Wash. 2d 454, 477, 158 P.3d 595 (2007). When reviewing whether probable cause




                                                 4
No. 49593-7-II



supported the issuance of a search warrant, we consider only the information contained within

the four corners of the supporting affidavit. Neth, 165 Wash. 2d at 182.

       Under the Fourth Amendment to the United States Constitution and article I, section 7 of

the Washington Constitution, the issuance of a search warrant must be based on probable cause.

“Probable cause requires more than suspicion or conjecture, but it does not require certainty.”

Chenoweth, 160 Wash. 2d at 476. The affidavit in support of a search warrant application must “set

forth sufficient facts to convince a reasonable person of the probability the defendant is engaged

in criminal activity and that evidence of criminal activity can be found at the place to be

searched.” State v. Lyons, 174 Wash. 2d 354, 359, 275 P.3d 314 (2012). “It is only the probability

of criminal activity, not a prima facie showing of it, that governs probable cause. The [issuing

court] is entitled to make reasonable inferences from the facts and circumstances set out in the

affidavit.” State v. Maddox, 152 Wash. 2d 499, 505, 98 P.3d 1199 (2004).

       There must be a “nexus between criminal activity and the item to be seized and between

that item and the place to be searched.” Neth, 165 Wash. 2d at 183. At issue here is whether the

affidavit contained sufficient facts to establish a nexus between the items to be seized and

Wood’s home.

       In the context of suspected drug activity, our Supreme Court has held that “generalized

statements regarding the common habits of drug dealers,” standing alone, are insufficient to

establish a nexus between the evidence sought and the suspect’s home. State v. Thein, 138
Wash. 2d 133, 149, 977 P.2d 582 (1999). Rather, to establish probable cause to search a suspect’s

home, the affidavit must set forth specific facts and circumstances from which the issuing court




                                                 5
No. 49593-7-II



can reasonably conclude that the suspect is probably involved in criminal activity and that

evidence of such activity can be found in the suspect’s home. Thein, 138 Wash. 2d at 147. In

short, facts asserted in a search warrant affidavit that establish a criminal suspect is probably

engaged in drug activity outside the suspect’s home, without more, is insufficient to establish

probable cause to search the suspect’s home. Thein, 138 Wash. 2d at 141-46.

       We determine whether probable cause has been established on a case-by-case basis.

Thein, 138 Wash. 2d at 149. “Facts that would not support probable cause when standing alone can

support probable cause when viewed together with other facts.” State v. Dunn, 186 Wash. App.
889, 897, 348 P.3d 791 (2015).

       Here, Shaffer’s affidavit stated in relevant part: (1) the confidential informant engaged in

a controlled buy of illicit drugs from Wood; (2) after Wood sold the drugs to the confidential

informant, he met with other individuals and engaged in behavior that Shaffer believed to be

additional drug transactions; (3) Shaffer’s belief that Wood engaged in these additional drug

transactions were based on his training and experience; (4) after engaging in those additional

suspected drug transactions, Wood drove to his residence and entered his home; (5) at a later

date, Shaffer observed Wood leave his home, followed him to a parking lot, and saw Wood

engage in behavior that Shaffer believed to be a drug transaction based on his training and

experience. Shaffer’s affidavit contained facts that, when viewed together, were sufficient for

the issuing court to conclude that there was a nexus between Wood’s suspected drug activity and

evidence of such activity in his home.




                                                  6
No. 49593-7-II



       In contrast with Thein, where the search warrant affidavit lacked any facts linking the

defendant’s suspected drug activity to the defendant’s home apart from a generalized statement

that drug traffickers commonly conceal evidence of drug activity at their homes, here Shaffer’s

affidavit stated that officers saw Wood enter his home after engaging in a controlled drug

transaction with a confidential informant and subsequent suspected drug transactions. 138
Wash. 2d at 150. Shaffer’s affidavit further stated that on a separate occasion, he had seen Wood

leave his home and engage in an additional suspected drug transaction. From these facts, the

issuing court could reasonably conclude that probable cause existed to search Wood’s home for

evidence of his suspected drug activity.

       Wood’s reliance on State v. Goble, 88 Wash. App. 503, 945 P.2d 263 (1997), and State v.

G.M.V., 135 Wash. App. 366, 144 P.3d 358 (2006), is unavailing. In Goble, we held that a search

warrant lacked probable cause to search the defendant’s home where the issuing magistrate had

no information to infer that the suspect probably dealt drugs from his home, stored drugs at his

home, or transported drugs to or from his home. 88 Wash. App. at 512. In contrast with Goble,

here the issuing court had information sufficient to infer that evidence of drug activity would

probably be found at Wood’s home based on Shaffer’s statements that police saw Woods going

to his home after suspected drug transactions and, on a separate occasion, leaving from his home

to engage in a suspected drug transaction.

       In G.M.V., Division Three of this court held that defense counsel was not ineffective for

failing to move to suppress evidence obtained from a search of a home where the “warrant was

to search the place [a person] left from and returned to before and after he sold drugs.” 135 Wash.
7
No. 49593-7-II



App. at 372. Wood contends that G.M.V. is distinguishable from the present case because he

“was never seen leaving from and returning to his residence before and after a single drug

transaction.” Br. of Appellant at 11 (alteration in original). But G.M.V. did not create a bright

line rule that a suspect must be seen leaving from and returning to a residence after a single drug

transaction to establish probable cause to search that residence. Instead, we examine whether

probable cause existed to issue a search warrant on a case-by-case basis viewing the totality of

facts contained in the supporting affidavit. Thein, 138 Wash. 2d at 149; Dunn, 186 Wash. App. at

897.

       Viewing the totality of facts presented in the supporting affidavit here, Shaffer’s

statements that Wood was seen going to his home after suspected drug transactions and, on a

separate occasion, leaving from his home prior to a suspected drug transaction was sufficient to

establish probable cause to search his home for evidence of such illegal activity.

                                              II. SAG

       In his SAG, Wood also challenges the trial court’s denial of his CrR 3.6 motion to

suppress evidence seized from his home. Although we have analyzed and rejected this claim as

argued by appellate counsel, we briefly address the arguments raised in Wood’s SAG. Wood

first argues that Shaffer’s affidavit did not establish that he left his home to conduct a suspected

drug transaction because Shaffer merely speculated that a drug transaction likely occurred in the

parking lot and that his behavior was consistent with lawful activity.

       But Shaffer’s belief that Wood had engaged in a drug transaction after leaving his home

was not based on pure speculation. Rather, Shaffer’s affidavit stated that he formed this belief




                                                  8
No. 49593-7-II



based on his training and experience after seeing (1) Wood drive in a parking lot, (2) an

individual enter Wood’s car, (3) Wood handling U.S. currency, (4) the individual leave Wood’s

car after a few minutes, and (5) Wood drive away from the parking lot. Officers may draw

reasonable inferences that a suspect is engaged in unlawful activity based on their training and

experience if based on specific facts. See, e.g., Thein, 138 Wash. 2d at 148 (citing State v. Graham,

130 Wash. 2d 711, 725, 927 P.2d 227 (1996)). And although Wood’s perceived activity in the

parking lot may not be sufficient on its own to establish probable cause that he was engaged in

criminal activity on that occasion, it was sufficient when viewed together with his other conduct

in selling illicit drugs to the confidential informant. See, e.g., Neth, 165 Wash. 2d at 185 (“[A]bsent

some other evidence of illicit activity,” evidence consistent with lawful conduct does not

constitute probable cause to issue a search warrant. (Emphasis added)).

       In a supplemental SAG, Wood assigns error to some of the trial court’s findings and

conclusions following its denial of Wood’s CrR 3.6 suppression motion. Wood states that he

assigns error to the findings and conclusions to properly preserve his arguments on appeal. But

Wood’s assignments of error are unnecessary because he challenges only the issuing court’s

determination of probable cause in support of the warrant to search his home. All of the facts

that were before the trial court and the court issuing the search warrant—contained within the

four corners of the affidavit in support of the search warrant—are now before this court. And we

review de novo whether those facts contained in the four corners of Shaffer’s affidavit supported

a determination of probable cause to issue a search warrant. Neth, 165 Wash. 2d at 182.




                                                 9
No. 49593-7-II



        Because probable cause supported the issuance of a warrant to search Wood’s home, the

trial court properly denied Wood’s motion to suppress. Accordingly, we affirm Wood’s

convictions.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
 We concur:



 Bjorgen, C.J.




 Melnick, J.




                                                 10